DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The previously applied 112 rejections have been withdrawn based on the amendments of 8/23/22.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al. (US 2017/0183462, “Song”), in view of Song et al. (US 2016/0185926, “Song ‘926”), in view of Chang (US 2013/0127606, “Chang”). 
Regarding claims 1, 10, and 18, Song teaches a display device comprising a display panel ([0005]) and a window for the display device (e.g., [0005], [0037] – [0042]; may be considered to be a window protector film for a display) comprising a flexible substrate layer and a hardcoat layer over the flexible substrate layer ([0037] – [0042], [0006], [0081]). Song additionally teaches that the film has an elastic stress range and a plastic stress range (i.e., there is a point where a stress placed on the film results in permanent deformation, [0073] – [0075]). The Examiner notes that the area in the stress-strain curve corresponding to the elastic stress range would have a linear relationship between stress and strain and that the area in the plastic stress range would have a non-linear relationship between stress and strain. Song additionally teaches that the film may have a yield strain of greater than 1.6% and thus may have a yield strain in a range of greater than 1.9% (elongational yield strain, [0075]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. 	In the same field of endeavor of flexible films for use in display devices ([0005]), Song ‘926 teaches that it is known to adjust a plastic film so as to have a yield strain of greater than 0.8% and to provide a film with an elastic region and plastic regions in a tensile strain-stress curve in order to provide a film having excellent flexural resistance in a bendable or foldable display even under high temperatures and high humidity conditions ([0048] – [0051], Table 1, [0056] – [0061]). It therefore would have been obvious to have adjusted the film of modified Song so as to have a yield strain of greater than 0.8% and to have provided a film with elastic and plastic regions in a tensile strain-stress curve in order to provide a film having excellent flexural resistance in a bendable or foldable display even under high temperatures and high humidity conditions ([0048] – [0051], Table 1, [0056] – [0061]).	Further, it is well known in the prior art that flexible plastic films have different relationships between stress and strain at different points on the stress-strain curve. For example, Chang teaches that it is known broadly for flexible plastic films to have a first region of elastic deformation defined by a linear relationship between stress and strain and a plastic deformation region defined by a non-linear relationship between stress and strain (when a stress is sufficient to permanently deform an object, please see Chang, [0028] – [0038] and see Fig. 3, below). That is, such a relationship is an expected and common property in a flexible plastic film and would be expected generally within the film of modified Song. 
    PNG
    media_image1.png
    407
    548
    media_image1.png
    Greyscale
	Claims 1 and 10 recite the term “about.” In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed remains silent regarding a definition for the term “about” (though see, for example, [0048] of the present specification, describing that the term is intended to mean an approximation). For the purpose of examination limitations preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.
Regarding claims 2 and 11, Song teaches a tensile modulus of greater than or equal to 5.3 GPa ([0010]) and therefore teaches that the stress strain curve may have the same slope in elastic and plastic deformation ranges (that is, the slopes, which are equal to the moduluses in each of the regions, of the stress-strain curve are the same in the plastic and the elastic portions of the curve). Further, it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the moduluses to be as close to equal as possible (i.e., to as close to 5.3 GPa) in order to maintain good scratch resistance throughout the ranges of stress applied to the film (e.g., [0075] – [0080], and thus would have been obvious to have had a “plastic modulus” of close to 1).
Regarding claims 3, 4, 12, and 13, Song additionally teaches that the film may have an elongation yield strain (i.e., tensile yield strain) of greater than 1.6% and thus may have a yield strain in a range of from about 2.25% to 2.75% ([0075]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 5 and 14, Song additionally teaches that the film may completely recover from a compressive strain, depending on the amount of strain (and thus would be a restoration rate of 100%, [0074]). Furthermore, it would be expected that the film, depending on the strain placed on the film that it would recover completely within the elastic region of the stress-strain curve (please see discussion of stress-strain curve above). 
Regarding claims 6, 7, 15, and 16, the creep strain as presently claimed of the film of Song would be expected to be low or zero because the variation of stress of the film in response to a stress being continuously applied in the elastic region of a stress-strain curve would be expected to be zero ([0074], describing the film having a high compressive yield strain and compressive modulus). Additionally, because the residual strain after a stress on the film is released would be zero, the creep residual strain as presently claimed would be 0% ([0074], would completely recover from a stress). Furthermore, since the second set strain is not defined in relation to the other strains and because it could therefore be any amount of strain, the creep strain and creep residual strain could easily be modified to be within the claimed ranges. 
Regarding claims 8 and 9, Song additionally teaches that the film may include, for example, oxydiphthalic anhydride ([0134]) and a polyimide (e.g., [0007], [0013]).
Regarding claim 17, because the term “yield strain” is definitionally the point at which a material stops having elasticity and starts to behave with plasticity, the yield strain of the film would be the maximum value in the elastic region of the stress-strain curve (see, e.g., [0073] – [0077]). 

Response to Arguments
Applicant’s arguments filed 8/23/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Applicant argues that Song teaches against the claimed invention because Song teaches generally that the tensile stress and strain measurements are not an adequate manner of understanding the hardness of a film. But Song does not teach that the film does not have a stress-strain curve. Song merely teaches that there are other ways of understanding the “hardness” of a film that may be beneficial to the person of ordinary skill in the art (Song, [0073]).  Put another way, Song teaches that tensile strength is not a helpful manner of evaluating the film’s hardness properties, but not that the film does not have tensile strength properties (as presently claimed). Indeed, Song teaches that the mechanical properties of the film include tensile Young’s modulus (i.e., the modulus of elasticity of the film under tension or extension in the elastic portion of the stress-strain curve). Therefore, the film must have an elastic portion of the stress-strain curve (and must have a plastic portion of the stress-strain curve if it is permanently deformable, as a solid plastic film must ultimately be, to some extent). The Examiner further notes that Song teaches that the film has an “elongational yield strain” of greater than or equal to about 1.6% ([0075]). Such an elongational yield strain is equivalent to a tensile yield strain. 
Therefore, claims 1-18 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782